Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartig (US 2004/0175511) in view of Medwick (US 2004/0009356).
	Regarding claim 1, Hartig teaches a method for depositing film onto a glass sheet, the method comprising:
a) providing a coater having an extended series of sputtering chambers and a path of substrate travel extending through the sputtering chambers, the coater including downward coating equipment mounted above the path of substrate travel, at least some of the sputtering chambers being adapted for 
Hartig describes its coater as using one or more chambers and that it is apparent to skilled artisan that any desired number of chambers can be used [0021].  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering apparatus of Hartig by providing the extended series of sputtering chambers including at least 60 sputtering chambers because it would allow coating as desired by one of ordinary skill in the art. 
Hartig further teaches b) conveying the glass sheet along the path of substrate travel in a generally horizontal orientation wherein a top major surface of the glass sheet is oriented upwardly and a bottom major surface of the glass sheet is oriented downwardly [0026]; 
and c) operating the downward coating equipment to deposit upon the top major surface of the glass sheet a coating including a sequence of film regions
the method comprising depositing film regions in a single pass of the glass sheet through the coater [0069], and wherein during this single pass the glass sheet is conveyed at a conveyance rate of 300 inches per minute or faster [0027].  
Hartig does not teach coating with a seven film region stack on the substrates surfaces. 
Medwick teaches a sequence of at least seven film regions comprising, moving outwardly from the top major surface of the glass sheet, a first transparent dielectric film region (22, [0025]), a first infrared-reflective film region comprising silver (16, [0029]), a second transparent dielectric film region (24 [0033]), a second infrared-reflective film region comprising silver (18, [0037]), a third transparent dielectric film region (26, [0041]), a third infrared-reflective film region comprising silver (20, [0043]), and a fourth transparent dielectric film region (28, [0046]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate coating of Hartig by providing a sequence of at least seven film 
Regarding claim 2, Medwick teach the first, second, and third infrared-reflective film regions comprising silver are each deposited at a thickness of between about 50 angstroms and about 300 angstroms ([0030], [0038], and [0044]).  
Regarding claim 4, Hartig does not explicitly disclose operating the downward coating equipment includes simultaneously sputtering silver in at least three of the sputtering chambers adapted for downward sputtering.   However the skilled artisan reading Hartig and Medwick would find simultaneous downward sputtering of silver in three sputtering chambers to provide for the 3 infrared reflecting layers of Medwick to be obvious because Hartig provides for an apparatus that allows for coating a glass window unit in widely configurable apparatus.  Hartig’s broad use of combining downward sputtering chambers to form an apparatus of “any desired number of chamber” [0021] suggests to the skilled artisan that well known coatings used in prior art such as Medwick would be expected to yield predictable results. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the downward coating chambers of Hartig by simultaneously sputtering silver in at least three of the sputtering chambers adapted for downward sputtering, as taught by Medwick, because one of ordinary skill in the art would have only expected predictable results. 
Regarding claim 5, Hartig does not explicitly disclose a static conveyance rate.  One of ordinary skill in the art taking into account the scale and requirements of the coater in Hartig would find that a conveyance rate maintained substantially constant throughout an entirety of said single pass of the glass sheet through the coater as obvious to one of ordinary skill in the art at the time of the invention because it would allow for optimum throughput and eliminate a need for bypass, runoff or dwell chambers or special equipment to speed up, slow down and manage substrate throughput.   
Regarding claim 6, Hartig teaches that it is obvious to one of ordinary skill to set up the coater with any desired number of sputtering chambers.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the to modify the sputtering apparatus of Hartig by providing at least 39 downward sputtering chambers each including at least one of the upper sputtering targets, as taught by Hartig, because it would allow coating as desired by one of ordinary skill in the art. 
Regarding claim 7, Hartig teaches the glass sheet has a major dimension of at least 2 meters [0032], and the method comprises entirely coating both the top and bottom major surfaces of the glass sheet in said single pass of the glass sheet through the coater [0021].  
Regarding claim 8, Hartig teaches said single pass of the glass sheet through the coater is continuous in that the glass sheet is not interrupted by removing the glass sheet from the coater during said single pass [0021].  
Regarding claim 9, Medwick teaches the sequence of at least seven film regions comprises a plurality of nitride films ([0025], clm 3).
Claim 3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartig and Medwick as applied to claim 1 above.  Evidence provided by Arbab (US 5,821,001).
Regarding claim 3, Medwick teach each of the first, second, and third transparent dielectric film regions comprises an oxide layer in contact with one of the infrared- reflective film regions comprising silver (Fig. 1), 
Medwick incorporates US patent 5,821,001 to Arbab at [0025]. 
US 5,821,001 to Arbab  teaches zinc tin oxide having a metal-only ratio of tin weight divided by total zinc plus tin weight of greater than 0 but less than 0.3 (col. 12, ln. 5-12). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify oxide layer of Hartig by providing each of the first, second, and third transparent dielectric film regions comprises an oxide layer in contact with one of the infrared- reflective film regions comprising silver is zinc tin oxide having a metal-only ratio of tin weight divided by total zinc plus tin weight of greater than 0 but less than 0.3, as taught by Medwick, because it would provide a solar control coating used on a surface of an inner pan of an insulating glass unit [0011]. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794